Citation Nr: 1105980	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.

4. Entitlement to service connection for benign prostate 
hypertrophy.

5. Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to December 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In February 2009, the RO had also denied entitlement to special 
monthly pension (SMP) due to housebound status or for aid and 
attendance.  On March 24, 2009, the RO received his notice of 
disagreement as to this issue and sent the Veteran a statement of 
the case (SOC) on July 20, 2009.  Significantly, on August 5, 
2009, the Veteran's Substantive Appeal (SA), VA Form 1-9, was 
received by the RO and this document specifically limited the 
appeal to the five service connection claims noted on the title 
page.  On December 21, 2010, the case was certified to the Board; 
the VA Form 8 listed "SMC A&A" as an issue on appeal.  There 
was no other communication from VA referring to the SMP issue.

The Board finds that the issue of entitlement to SMP is not 
currently in appellate status because no SA has been submitted.  
The SA received from the Veteran in August 2009 specifically 
limited the appeal to the five service connection claims.  While 
the VA From 8 referred to the issue of "SMC A&A," this document 
neither confers nor deprives the Board of jurisdiction over an 
issue.  See 38 C.F.R. § 19.35.   Other than this one document, 
there are no other communications from, or actions by, VA, such 
as the issuance of a Supplemental statement of the case (SSOC) or 
the conduct of a hearing, that would lead the Veteran to conclude 
that the issue was still in appellate status (as opposed to the 
facts in Percy v. Shinseki, 23 Vet. App. 37 (2009)).  The Veteran 
did submit a statement on January 5, 2011, in which he noted that 
he was now an invalid because of his knee, back, and prostate 
conditions.  However, this statement was received over 10 months 
following the end of the one year period after the date of 
mailing of notification of the action appealed and well after the 
60 day period following the mailing of the SOC and, thus, cannot 
be a timely SA of the SMP issue.  While a RO may, or may not, 
close an appeal for failing to timely respond to a SOC, questions 
of timeliness or adequacy "shall" be determined by the Board.  
See 38 U.S.C.A. § 7105(d)(3).  Therefore, consistent with the 
limited SA filed by the Veteran, the Board finds that the SMP 
issue is not currently in appellate status.

However, while the January 2011 statement cannot be accepted as a 
SA as to this issue, the Board finds that it does constitute 
another claim for SMP, which is hereby REFERRED to the RO for 
appropriate action.  

The Board observes that the Veteran twice submitted an 
application for increased compensation due to individual 
unemployability (TDIU rating).  No action has been taken by the 
RO on this claim, apparently because the forms were not completed 
properly.  However, the Veteran was also not advised that more 
information was needed.  Therefore, the claim of entitlement to a 
TDIU rating is REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record reveals a report from the Social Security 
Administration (SSA) that indicates that the Veteran's disability 
onset for SSA purposes was in October 1989.  Records associated 
with the application and award of these benefits are not in the 
claims file.  When VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  
Therefore, the appeal must be remanded so that these outstanding 
records may be obtained.

Additionally, the Board observes that in his notice of 
disagreement, the Veteran referred to hospitalization at the VA 
hospital in Canandaigua, New York between 1982 and 1986.  The 
earliest VA treatment record requested was 1988.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998).  Therefore, a request 
should be made for these additional VA treatment records so that 
they may be associated with the claims file.

Further, the Board notes that the Veteran submitted a release for 
private treatment records, but failed to complete the form so 
that VA could attempt to retrieve the records.  Thus, the Veteran 
should again be provided with copies of the VA record release 
form and advised of the information needed so that VA may request 
the records from each individual provider.

Finally, the Board observes that the Veteran has not been 
afforded VA examination with regard to any of these claims.  VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  38 
C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  With regard to the bilateral hearing loss and tinnitus 
claims, the Veteran is competent to describe perceived loss of 
hearing acuity and tinnitus and is also competent to describe his 
in-service noise exposure.  Therefore, the Board finds that a VA 
audiological examination should be scheduled with respect to 
these claims.

As for the claim for service connection for an acquired 
psychiatric disorder, the Board observes that the record reflects 
that the Veteran has a current diagnosis of bipolar disorder, and 
he has reported circumstances in service that he believes 
precipitated the onset of the psychiatric symptoms.  Therefore, 
the Board determines that a VA psychiatric examination is 
warranted for this claim in order to ascertain the etiology of 
the Veteran's acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Ask that the Veteran complete a VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for each 
private treatment provider who holds 
relevant treatment records.  

2.	Request records related to the Veteran's 
application and award of SSA benefits for 
his disability with onset in October 1989.   
This must include all medical records 
relied upon and any administrative law 
judge determination, if available.

3.	Request treatment records from the VA 
hospital in Canandaigua for the years from 
1982 through 1986.  

4.	All requests and responses with respect to 
the above actions, positive and negative, 
should be associated with the claims file.  

5.	Schedule the Veteran for a VA audiological 
examination in order to ascertain the 
existence and etiology of his claimed 
hearing loss and tinnitus.  The claims 
file should be made available for review, 
and the examination report should reflect 
that such review occurred.  Upon a review 
of the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that any hearing loss or tinnitus 
exhibited by the Veteran currently is 
related to his described in-service 
noise exposure or is otherwise 
directly related to his military 
service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

6.	Schedule the Veteran for a VA psychiatric 
examination in order to ascertain the 
existence and etiology of his claimed 
bipolar disorder and any other diagnosed 
acquired psychiatric disorder.  The claims 
file should be made available for review, 
and the examination report should reflect 
that such review occurred.  Upon a review 
of the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's claimed bipolar 
disorder or other acquired 
psychiatric disorder is causally or 
etiologically related to described 
events in military service? 
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.

7.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include all evidence 
received since the July 2009 statement of 
the case.  If any claim remains denied, 
the Veteran and his representative should 
be issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

